TENNESSEE BUREAU OF WORKERS’ COMPENSATION
                WORKERS’ COMPENSATION APPEALS BOARD


Robin Moore                                       )    Docket No.              2015-02-0193
                                                  )    State File No.          47827-2015
v.                                                )
                                                  )
Ingles Markets, Inc.                              )
                                                  )
and                                               )
                                                  )
Stephen Seiferth                                  )    Docket No.              2015-02-0183
                                                  )    State File No.          46930-2015
v.                                                )
                                                  )
Ingles Markets, Inc.                              )
                                                  )
Appeals from the Court of Workers’                )
Compensation Claims                               )
Brian K. Addington, Judge                         )


                   Affirmed and Remanded — Filed November 4, 2015


In these consolidated interlocutory appeals, the employees alleged respiratory injuries as
a result of repeated exposure to pesticide sprayed in their work areas. 1 The employer
provided an initial evaluation at an emergency room but did not provide a panel of
physicians in either case. The employer subsequently denied the claims and any further
workers’ compensation benefits.        Following expedited hearings, the trial court
determined that the employees were entitled to a panel of physicians. Temporary
disability benefits were denied. The employer has appealed. We affirm and remand the
cases for any further proceedings that may be necessary.

1
 These companion cases are factually and legally similar and, therefore, we have consolidated them for
purposes of appeal. See generally Tenn. R. App. P. 16(b) (“When separate appeals involving a common
question of law or common facts are pending before the appellate court, the appeals may be consolidated
by order of the appellate court on its own motion or on motion of a party.”).
                                                  1
Judge Marshall L. Davidson, III, delivered the opinion of the Appeals Board, in which
Judge David F. Hensley and Judge Timothy W. Conner joined.

Judith A. DePrisco, Knoxville, Tennessee, for the employer-appellant, Ingles Markets,
Inc.

Robin Moore, Bluff City, Tennessee, employee-appellee, pro se

Stephen Seiferth, Johnson City, Tennessee, employee-appellee, pro se

                             Factual and Procedural Background

        Robin Moore and Stephen Seiferth (collectively “Employees”) worked in the dairy
department at Ingles Markets, Inc. (“Employer”). 2 They alleged that Employer installed
pesticide sprayers in their work areas that sprayed “fly spray” in fifteen-minute intervals,
resulting in their being exposed to airborne chemicals while at work. Employees claimed
that they suffered a variety of respiratory and neurological problems as a result of the
exposure, and they filed separate petitions to compel Employer to provide medical
treatment, payment of past medical expenses, and temporary disability benefits.

       After an expedited hearing was held in each case, the trial court ordered Employer
to provide a panel of physicians to each Employee. The trial court denied temporary
disability benefits in each case. Employer has appealed.

                                               Analysis

        In each notice of appeal, Employer contends that Employee failed to establish
causation and that the “testimony indicated no further medical treatment is necessary:
date of injury remains disputed.” However, we have been provided with no record of any
testimony presented during the expedited hearings. Moreover, no statement of the
evidence has been filed. Thus, the totality of the evidence introduced in the trial court is
unknown, and we decline to speculate as to the nature and extent of the proof presented
to the trial court. Instead, consistent with established Tennessee law, we presume that the
trial court’s rulings were supported by sufficient evidence. See Leek v. Powell, 884
S.W.2d 118, 121 (Tenn. Ct. App. 1994) (“In the absence of a transcript or a statement of
the evidence, we must conclusively presume that every fact admissible under the
pleadings was found or should have been found favorably to the appellee.”).




2
 Because transcripts of the hearings were not provided by the appellant in these cases, we have gleaned
the facts from the pleadings and the trial court’s expedited hearing orders.


                                                    2
       In addition, although Employer states in each notice of appeal that the “date of
injury remains disputed,” there is no indication in either of the trial court’s orders that this
issue was raised or decided at the expedited hearings and, without a transcript, we decline
to speculate one way or the other. Further, Employer has not filed a brief or position
statement explaining or otherwise developing this issue. As stated by the Tennessee
Supreme Court, “[i]t is not the role of the courts, trial or appellate, to research or
construct a litigant’s case or arguments for him or her, and where a party fails to develop
an argument in support of his or her contention or merely constructs a skeletal argument,
the issue is waived.” Sneed v. Bd. of Prof’l Responsibility of the Supreme Court of Tenn.,
301 S.W.3d 603, 615 (Tenn. 2010). Consistent with this settled principle, we decline to
address the issue.

                                      Conclusion

       For the foregoing reasons, the trial court’s decision in each case is affirmed. The
cases are remanded for any further proceedings that may be necessary.




                                               3
                       TENNESSEE BUREAU OF WORKERS’ COMPENSATION
                         WORKERS’ COMPENSATION APPEALS BOARD

Robin Moore                                              )   Docket No.                 2015-02-0193
                                                         )   State File No.             47827-2015
v.                                                       )
                                                         )
Ingles Markets, Inc.                                     )
                                                         )
and                                                      )
                                                         )
Stephen Seiferth                                         )   Docket No.                 2015-02-0183
                                                         )   State File No.             46930-2015
v.                                                       )
                                                         )
Ingles Markets, Inc.                                     )

                                     CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the Appeals Board’s decision in the
referenced case was sent to the following recipients by the following methods of service
on this the 4th day of November, 2015.
 Name                    Certified   First Class   Via   Fax       Via        Email Address
                         Mail        Mail          Fax   Number    Email

 Robin Moore                                                          X       robinm10s@gmail.com
 Stephen Seiferth                                                     X       sts2384@hotmail.com
 Judith DePrisco                                                      X       judith@bcnattorneys.us
 Brian K. Addington,                                                  X       Via Electronic Mail
 Judge
 Kenneth M. Switzer,                                                  X       Via Electronic Mail
 Chief Judge
 Penny Shrum, Clerk,                                                  X       Penny.Patterson-Shrum@tn.gov
 Court of Workers’
 Compensation Claims




Matthew Salyer
Clerk, Workers’ Compensation Appeals Board
220 French Landing Dr., Ste. 1-B
Nashville, TN 37243
Telephone: 615-253-1606
Electronic Mail: Matthew.Salyer@tn.gov